ELECTRONIC RECORD                         *77-*T A7t-/i

COA #      03-13-00206-CR                        OFFENSE:        22.021


           Rodolfo Cisneros v. The State of
STYLE:     Texas                                 COUNTY:         Hays

                       Modified and, as
COA DISPOSITION:       Modified, Affirmed        TRIAL COURT:    428th District Court


DATE: 3/12/15                     Publish: NO    TC CASE #:      CR-12-0432




                        IN THE COURT OF CRIMINAL APPEALS

                                                                   MS-** M                      -/S
         Rodolfo Cisneros v. The State of
STYLE:   Texas                                        CCA#:

         APPELLANT*^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: OWy ^j -ZO/r                                    SIGNED:                           PC:_

JUDGE: pc\         /An*;*? CT n*/                     PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD